Cook, J.,
delivered the opinion of the court.'
There are several questions presented by this record, including the correctness of the theory upon which the chancellor based his decree dismissing appellant’s bill of complaint. This action was begun by an attachment in the chancery court under sections 536 and 537 of the revised Code of 1906, to recover the penalty prescribed by section 2256 of the same Code. It seems that appellee sold a lot of so-called cottonseed meal to appellant, which was recommended as an excellent feed. Some question was raised as to whether or not the goods sold to appellant came up to representations, the appellant instituted suit against appelle for the difference between the actual value of the goods' and the amount paid by appellant for same. After this suit was brought, but before it proceeded to judgment, the state chemist seized the so called meal under section 2258 of the Code of 1906, and by proper proceedings had the same condemned and sold. Appellant did not dismiss his suit, but proceeded to take judgment for actual damages, not claiming the penalty.
The chancellor decided the present suit against appellant, because, he said (in a written opinion), appellant was estopped to prosecute this suit; he having elected to sue for and collect actual damages without declaring for the penalty. The chancellor placed his opinion on the theory of equitable estoppel. Whether the decision should have beed grounded on equitable estoppel, res judicata, or. because appellant could not split bis cause of *479action, and try one part in one court and the other part in another court, we will not now consider.
If the material sold was not a fertilizer under the laws of this state, this suit cannot be maintained; and it follows that the decree of the chancery court was correct, no matter what were the reasons controlling the court in-entering its decree. There is an apparent conflict between section 1579 and section 2244 of the Code of 1906. Section 1579 is a part of “Chapter 30. Definitions and Rules.” Section 2244 is the first section of the chapter on “Fertilizers.” The question to be answered is: Do the words “unmixed cottonseed products” include cottonseed meal, which section 2244 makes a fertilizer,, subject to the regulations and penalties prescribed by the chapter on “Fertilizers”?
It is the duty of the court to construe the statutes of the state, so as to give full force and effect to them all; and if there is an apparent conflict between two statutes, the conflict must be reconciled, if it is possible to accomplish this end by reasonable construction. There is no reason for doubt that the legislature intended to and did classify cottonseed meal as a fertilizer. It is also beyond question that cottonseed meal is an “unmixed cottonseed product.” Both of these propositions being true, it would spem that section 1579 excludes" cottonseed meal from classification as a fertilizer, while section 2244 expressly includes it in that classification. If there are “unmixed cottonseed products” other than cottonseed meal, it is manifest that section 1579 excludes such products from the definition of fertilizers.
As we understand the evidence in this case, the product sold by appellee is not such a product as could be termed cottonseed meal, and yet it certainly is a cottonseed, product. The evidence discloses that the product is-composed of equal parts of the pulverized kernel, or meat, and of pulverized hulls, of the cottonseed. It is unmixed with any foreign substance. All that it *480contains is produced by the cottonseed, and it is therefore, an unmixed or homogeneous product of cottonseed. The cottonseed meal is produced by grinding or pulverizing the kernel of the seed alone. By the two processes we get two distinct products of the cottonseed. The one is not a fertilizer under the law, and the other is a fertilizer. . So it is cottonseed meal is one thing, while unmixed cottonseed products may be another thing. The legislature represented an agricultural people, whose chief product was cotton. It was found necessary to define fertilizers, and provide for the inspection of same and to prescribe penalties for violations of the regulations governing their sale.
Cottonseed meal is not only valuable as a food for animals, but is also valuable as a fertilizer of the soil; and to prevent its adulteration as a fertilizer, its shipment and sale was’ regulated by statute. The cottonseed itself is also a valuable fertilizer, but it is expressly provided that it is not to be classified as such. The cottonseed product known as cottonseed meal is the product most useful and valuable as a fertilizer, and it was, therefore, placed in that class for the protection of our farmers using it as a fertilizer, as well as for the protection of our own mills against adulterated products shipped into the state and sold as cottonseed meal. It should be, and undoubtedly was, the policy of the legislature to conserve the interests of the cotton planter, and to provide for other commodities which cotdd be produced from the cottonseed, and which could not be used to advantage as a fertilizer, and such products were classed as “unmixed cottonseed products,” and the product the subject of this litigation falls within that definition. This construction harmonizes the two statutes, and to our minds it is a most reasonable construction.

Affirmed.